Berry Petroleum Company News Contact: Berry Petroleum Company 5201 Truxtun Ave., Ste. 300 Bakersfield, CA93309 1-661-616-3900 Contacts: Robert F. Heinemann, President and CEO - - Ralph J. Goehring, Executive Vice President and CFO BerryPetroleum Replaces 293% of 2007 Production and Increases Proved Reserves by 13% to 169 MMBOE Achieves One Year Finding & Development Cost of $10.07 per BOE Bakersfield, Calif.(BUSINESS WIRE)February 7, 2008 - Berry Petroleum Company (NYSE:BRY) announced that estimated proved oil and gas reserves increased by 13% to 169 million barrels of oil equivalent (BOE) as of December 31, 2007. In 2007, Berry added 35.4 million BOE at a finding and development cost of $10.07per BOE(see reconciliation below)and replaced 293% of the 9.8 million BOE (26,900 BOE per day) it produced in 2007. Robert Heinemann, president and chief executive officer, stated, “Organic growthprovided the increasein our proved reserves for 2007as we had an extensive development program that added proved reserves in five of our six core asset areas. We booked an estimated13.1million BOEin proved reservesfrom our Piceance development, and given our large inventory there, we expect to add significant proved reserves for several years to this asset.In California, we addedapproximately 14.3million BOE mostly from our N. Midway Diatomite, Poso Creek and Ethel D assets, and in the Rockies,our Uinta and DJ development activities added another8.0million BOE.” At year-end 2007, the Company’s reserve mix includes 117 million barrels of crude oil, condensate and natural gas liquids, and 316 billion cubic feet of natural gas, or 69% oil and 31% natural gas. Geographically, 60% of proved reserves are in Californiaand 40% in the RockyMountainregion. The Company’s year-end reserves-to-production ratio increased slightly to16.5 years, based on annualized fourth quarter 2007 average daily production. Proved developed reserves represent 61% of total proved reserves. Berry calculatedits year-end 2007 proved reserves using year-end 2007 commodity prices of $95.98per Bbl of oil (WTI)and a Henry Hub price of $7.48per MMBtu of natural gas(both based on their respective NYMEX prices), adjusted by field differentials to arrive at the net price received by the Company as of December 31, 2007. Berry’s average net price used in itsreserve report is approximately $79.19per Bbl of oil and liquids and $6.27per Mcf of natural gas. The estimated discounted net present valueusing a 10% annualdiscount rate, or PV-10, of Berry’s proved reserves at December 31, 2007, was $3.5billion ($2.4billion after-tax), compared to $1.6billion ($1.2 billion after-tax) in 2006. Following is a reconciliation of the Company’s proved oil and natural gas reserve quantities between December 31, 2006 and December 31, 2007: MMBOE Balance at 12/31/2006 150.3 Net sale of proved reserves ( 6.7 ) Extensions, discoveries, enhanced recoveries, and other revisions 35.4 2007 production ( 9.8 ) Balance at 12/31/2007 169.2 Finding
